DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Park (US 2015/0082816) in view of Barrena (US 2015/0276295) and Wilkinson (US 2010/0207557).
The closest prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
An ice-maker comprising: an ice tray providing multiple cube forming compartments open on an upper face of the ice tray for receiving water to mold ice; a motor unit providing an AC motor operable to rotate the ice tray alternately in either of two directions between a first position to allow fining me compartments with d a second position to provide warpage of the tray with the warpage of the tray discharging the ice cubes from the compartments; a first stop arranged in the drive mechanism that that blocks further rotation of the ice tray when the ice tray rotates in a first direction and causes reversal of the AC motor to rotate the ice tray in a second direction that is that is opposite the first direction; a second stop arranged in the drive mechanism that blocks further ion of the ice tray when the ice tray rotates in the second direction and ruses reversal of the AC motor to rotate the ice tray in the first direction; a position sensor sensing at least one rotated location of the tray; and a controller responding to the position sensor to control 
Park as modified teaches an ice maker which rotates in two directions to release ice cubes, but fails to teach the requirements of the amendment to claim 1 which entail:
a first stop arranged in the drive mechanism that that blocks further rotation of the ice tray when the ice tray rotates in a first direction and causes reversal of the AC motor to rotate the ice tray in a second direction that is that is opposite the first direction; a second stop arranged in the drive mechanism that blocks further ion of the ice tray when the ice tray rotates in the second direction and ruses reversal of the AC motor to rotate the ice tray in the first direction; a position sensor sensing at least one rotated location of the tray; and a controller responding to the position sensor to control power to the AC motor to provide a cycling of the tray between the first and second positions for ice making.
Therefore, the modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claims 1 and 18, with dependent claims therefore are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763